      6:20-cv-03528-TMC           Date Filed 02/03/21       Entry Number 19         Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                  GREENVILLE DIVISION

 Marcus Addison,                   )
                                   )
                       Petitioner, )                    Civil Action No. 6:20-cv-3528-TMC
                                   )
 vs.                               )                                   ORDER
                                   )
 State of South Carolina,          )
                                   )
                       Respondent. )
                                   )
                                   )
                                   )
 _________________________________)

        Plaintiff Marcus Addison, proceeding pro se and in forma pauperis, filed this action

pursuant to 28 U.S.C. § 2254. (ECF No. 1). In accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02(B)(2)(d) (D.S.C.), this matter was referred to a magistrate judge for all pretrial

proceedings. On October 23, 2020, the magistrate judge directed Plaintiff to respond to the

following special interrogatory: “Your petition indicates that you are not currently in the custody

of the South Carolina Department of Corrections, but you have filed a § 2254 petition attacking

your state convictions. Are you still serving a sentence for your state convictions?” (ECF No. 4-

1). Petitioner filed a response under penalty of perjury, stating that he is not still serving a sentence

for his state convictions. (ECF No. 6).

        The magistrate judge then issued a Report and Recommendation (“Report”) noting that

“[i]t is well-settled that a petitioner filing a habeas petition after fully serving his sentence is not

‘in custody’ for purposes of a federal district court’s subject matter jurisdiction” and concluding

that the “court lacks jurisdiction over [Petitioner’s] habeas action and [that] the petition is subject

to summary dismissal.” (ECF No. 12 at 3–4). Accordingly, the magistrate judge recommended
      6:20-cv-03528-TMC          Date Filed 02/03/21      Entry Number 19         Page 2 of 3




that Petitioner’s § 2254 petition be dismissed without requiring Respondent to file a return. Id. at

4. Petitioner filed objections which do not address the jurisdictional basis for the recommendation

set forth in the Report; instead, the Petitioner merely repeated his reasons for attacking the

conviction for which he is no longer incarcerated and attached his § 2254 petition and various

other documents previously filed in the record. (ECF Nos. 16, 16-1).

       The recommendations set forth in the Report have no presumptive weight, and this court

remains responsible for making a final determination in this matter. Wimmer v. Cook, 774 F.2d

68, 72 (4th Cir. 1985) (quoting Mathews v. Weber, 423 U.S. 261, 270–71 (1976)). The court is

charged with making a de novo determination of those portions of the Report to which a specific

objection is made, and the court may accept, reject, modify, in whole or in part, the

recommendation of the magistrate judge or recommit the matter with instructions. 28 U.S.C. §

636(b)(1). However, the court need only review for clear error “those portions which are not

objected to—including those portions to which only ‘general and conclusory’ objections have been

made[.]” Dunlap v. TM Trucking of the Carolinas, LLC, 288 F. Supp. 3d 654, 662 (D.S.C. 2017).

“An objection is specific if it ‘enables the district judge to focus attention on those issues—factual

and legal—that are at the heart of the parties’ dispute.’” Id. at 662 n.6 (quoting United States v.

One Parcel of Real Prop., With Bldgs., Appurtenances, Improvements, & Contents, Known As:

2121 E. 30th St., Tulsa, Okla., 73 F.3d 1057, 1059 (10th Cir. 1996)). On the other hand, objections

which merely restate arguments already presented to and ruled on by the magistrate judge or the

court do not constitute specific objections. See, e.g., Howard v. Saul, 408 F. Supp. 3d 721, 726

(D.S.C. 2019) (noting “[c]ourts will not find specific objections where parties ‘merely restate word

for word or rehash the same arguments presented in their [earlier] filings’”); Ashworth v.

Cartledge, Civ. A. No. 6:11-cv-01472-JMC, 2012 WL 931084, at *1 (D.S.C. March 19, 2012)
      6:20-cv-03528-TMC          Date Filed 02/03/21       Entry Number 19         Page 3 of 3




(noting that objections which were “merely almost verbatim restatements of arguments made in

his response in opposition to Respondent’s Motion for Summary Judgment . . . do not alert the

court to matters which were erroneously considered by the Magistrate Judge”). Furthermore, in

the absence of specific objections to the Report, the court is not required to give any explanation

for adopting the magistrate judge’s recommendation. Greenspan v. Brothers Prop. Corp., 103 F.

Supp. 3d 734, 737 (D.S.C. 2015) (citing Camby v. Davis, 718 F.2d 198, 199–200 (4th Cir. 1983)).

       In his objections, Petitioner merely resubmits his petition and repeats the grounds set forth

therein. This does not constitute a specific objection and the court need not entertain it. After a

careful and thorough review of the Report and the record under the appropriate standards, as set

forth above, the court finds no clear error and perceives no reason to deviate from the

recommendations of the magistrate judge. Accordingly, the court ADOPTS the Report and

incorporates it herein. (ECF No. 12). Accordingly, the court DISMISSES Plaintiff’s § 2254

petition (ECF No. 1) without prejudice and without requiring Respondent to file a return.

       Finally, a certificate of appealability will not issue absent “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). A prisoner satisfies this standard by

demonstrating that reasonable jurists would find both that his constitutional claims are debatable

and that any dispositive procedural rulings by the district court are also debatable or wrong. See

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

In the instant matter, the court finds that the petitioner failed to make a “substantial showing of the

denial of a constitutional right.”     Accordingly, the court declines to issue a certificate of

appealability.

       IT IS SO ORDERED.
                                                       s/Timothy M. Cain
Anderson, South Carolina                               United States District Judge
February 2, 2021
